IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0936-02


MARY ZORN, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TWELFTH COURT OF APPEALS

SMITH COUNTY



 Per curiam.  JOHNSON, J., dissents.


	Appellant was charged with the offense of retaliation, and a bench trial was conducted. 
During defense closing argument, the trial court asked defense counsel to discuss the issue of lesser
offenses.  Defense counsel stated that if there were any lesser-included offense, it would be terroristic
threat.  At the conclusion of the guilt phase proceedings, the trial court convicted appellant of
terroristic threat.  Appellant appealed, contending that terroristic threat was not in fact a lesser-included offense.   The Court of Appeals affirmed, finding the offense to be lesser-included on the
facts of the case. (1)  In her petition for discretionary review, appellant contends that the Court of
Appeals erred in its conclusion.  After reviewing the parties' briefs and the relevant portions of the
record, we conclude that our decision to grant the petition was improvident. Accordingly, we dismiss
appellant's petition for discretionary review. See TEX. R. APP.P. 69.3.
Date delivered: December 7, 2005
Do Not Publish
1.    Zorn v. State, No. 12-01-00111-CR (Tex.App. -- Tyler  Lexis 3058).